6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 1 of 7




                                                              EXHIBIT 1
6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 2 of 7




                                                              EXHIBIT 1
6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 3 of 7




                                                              EXHIBIT 1
6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 4 of 7




                                                              EXHIBIT 1
6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 5 of 7




                                                              EXHIBIT 1
6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 6 of 7




                                                              EXHIBIT 1
6:19-cv-00245-KEW Document 2-1 Filed in ED/OK on 08/01/19 Page 7 of 7




                                                              EXHIBIT 1
